SENTENCIA
El peticionario, Ramón Rosa Ramírez, recurre ante nos debido a la resolución emitida por el Tribunal Superior, Sala de Aguadilla (Hon. Francisco Gandarilla Guerra, Juez), que declaró sin lugar la moción de supresión de evi-dencia presentada por él. Examinada cuidadosamente la Exposición Narrativa de la Prueba presentada durante la vista para la consideración de la referida moción, así como el derecho aplicable, revocamos la resolución recurrida.
HH
El Pueblo de Puerto Rico presentó el 9 de enero de 1991 dos (2) denuncias contra Ramón Rosa Ramírez y Marta Camacho Díaz, respectivamente, por una infracción al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401. En las denuncias se les imputó el delito de posesión con intención de distribuir cocaína y heroína.
Conforme al testimonio del Agente José R. Rosa Otero, el 8 de enero de 1991, es decir, el día anterior a los hechos, se recibió una confidencia sobre una casa abandonada en el Sector Campo Alegre de Aguadilla donde, alegadamente, se estaba almacenando propiedad producto de escalamien-tos y del intercambio por drogas. La casa era propiedad del Sr. Saturnino Cortés, quien a la fecha de los hechos había fallecido. Luego de coordinar con los agentes de la División de Drogas, varios agentes se trasladaron al referido sector y entraron a varias casas sin verjas ni puertas. Alegada-mente se encontraron en esas casas agujas hipodérmicas y bolsas.
*292Según declaró el agente Rosa Otero, al llegar a la casa del fenecido Sr. Saturnino Cortés, la puerta estaba entreabierta. Los agentes alegadamente entraron y obser-varon una bolsa plástica transparente, que por su expe-riencia parecía cocaína. El peticionario se encontraba acos-tado en un catre, acompañado de Marta Camacho Díaz. La evidencia fue ocupada, le fueron leídas a Ramón y a Marta las advertencias de rigor y fueron arrestados.
El 26 de febrero de 1991 se celebró la vista preliminar y el tribunal determinó que no existía causa probable. A so-licitud del Ministerio Público, se celebró una vista prelimi-nar en alzada y el 19 de abril de 1991 el tribunal determinó que existía causa probable para los delitos imputados. De-bido a éstos, fue presentada la acusación contra el peticionario.
El peticionario presentó una Moción de Supresión de Evidencia para alegar que el allanamiento de la residencia donde éste se encontraba fue irrazonable y llevado a cabo sin una orden judicial.
Celebrada la vista para la consideración de la moción de supresión, el 16 de octubre de 1991 el Tribunal Superior emitió una resolución que la declaró sin lugar. Concluyó el tribunal de instancia que Ramón Rosa Ramírez era un in-vasor en la propiedad —donde ocurrieron los hechos— y que dicha propiedad era una casa abandonada. Por ello interpretó el tribunal que el acusado no tenía una expecta-tiva razonable de intimidad.
Inconforme, Ramón Rosa Ramírez recurrió ante este Tribunal, señalando en su “Petición de certiorari”, pág. 8, que:
Erró el Tribunal de Instancia al no suprimir la evidencia ocu-pada por haberse efectuado un registro y allanamiento irra-zonable sin orden en la casa donde pernoctaba ... con permiso del dueño de la propiedad.
Examinada detenidamente la Exposición Narrativa de la Prueba, el 26 de junio de 1992 emitimos una orden al *293Estado para que mostrara causa por la cual no debíamos revocar la resolución recurrida. Evaluada la comparecen-cia de la Procuradora General, ésta no nos persuade. Ante ello, resolvemos según lo intimado.
h-4 KH
Recientemente, en Pueblo v. Ramos Santos, 132 D.P.R. 363, 370 (1992), resumimos la doctrina vigente en nuestra jurisdicción sobre el registro y allanamiento sin orden. Allí explicamos que éste “se presume irrazonable, por lo que compete al Ministerio Público rebatir la presunción de in-validez mediante la presentación de prueba sobre las cir-cunstancias especiales que permiten actuar sin orden”. Véanse: Pueblo v. Malavé González, 120 D.P.R. 470 (1988); Pueblo v. Falú Martínez, 116 D.P.R. 828 (1986); Pueblo v. Lebrón, 108 D.P.R. 324 (1979).
Entre las excepciones al registro o allanamiento sin or-den, en nuestra jurisdicción hemos reconocido cuando se lleva a cabo en una estructura abandonada. Véase Pueblo v. Erausquín Martínez, 96 D.P.R. 1 (1968).
La garantía constitucional contra registros o incautacio-nes irrazonables persigue los tres (3) objetivos siguientes: “proteger la intimidad y dignidad de los seres humanos, amparar sus documentos y otras pertenencias e interponer la figura de un juez entre los funcionarios públicos y la ciudadanía para ofrecer mayor garantía de razonabilidad a la intrusión ...” E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 207 (1984). Véanse: Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 965 (1992), opinión disidente del Juez Asociado Señor Hernández Denton; Pueblo v. Ramos Santos, supra.
En el caso Pueblo v. Ramos Santos, supra, citando a Pueblo v. Lebrón, supra, explicamos que al analizar la so-licitud de supresión de evidencia es necesario determinar lo siguiente:
(1) si el acusado que la solicita tiene capacidad para invocar *294el privilegio; (2) en ausencia de orden, si le era posible al Estado obtenerla sin comprometer la eficacia del registro o la seguridad de sus agentes, y (3) la razonabilidad del registro. Pueblo v. Ramos Santos, supra, pág. 371.
Relacionado con el elemento de la capacidad para solici-tar la supresión, en Catalán González y Co. v. García, 104 D.P.R. 380, 386 (1975), resolvimos que la invasión ilegal de un inmueble ajeno “no crea derecho de privacidad alguna a favor [del] invas[or] ni protege su posesión ilegal”. Véase, además, Amezquita v. Hernández-Colón, 518 F.2d 8 (1er Cir. 1975), cert. denegado, 424 U.S. 916 (1976). Porello, en Pueblo v. Ramos Santos, supra, págs. 371 — 372, explicamos que “[u]na persona que se encuentra ilegalmente en un sitio no tiene legitimación activa para reclamar el derecho contra un registro irrazonable garantizado constitucional-mente, pues no tiene expectativa de intimidad alguna. El peso de probar que estaba legalmente en dicho sitio le co-rresponde al acusado”. (Enfasis suplido.) Véase W.R. La-Fave, Search and Seizure: A Treatise on the Fourth Amendment, 2da ed., Minnesota, Ed. West Publishing Co., 1987, Vol. 4, Sec. 11.3(b).
Para la evaluación de la solicitud de supresión de evi-dencia, desde Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986), hemos establecido unas guías para considerar el efecto de las presunciones y sobre la presentación y peso de la prueba para sostener las alegaciones. Véanse, entre otros: Pueblo v. Saliva Valentín, 130 D.P.R. 767 (1992); Sucn. Del Coro Lugo v. Srio. de Hacienda, 130 D.P.R. 1 (1992); Pueblo v. Rivera Colón, 128 D.P.R. 672 (1991); Pueblo v. Narváez Cruz, 121 D.P.R. 429, 436 (1988).
En lo pertinente, conforme al resumen que nos presenta la profesora Resumil de San Filippo, estas reglas señalan lo siguiente:
1. Cuando la alegación se sostenga bajo el fundamento de que la propiedad fue ilegalmente ocupada sin orden de alla-namiento o registro, se presume irrazonable la intervención.
2. Tratándose de una presunción que favorece al Peticiona-*295rio compete al Ministerio Público probar mediante preponde-rancia de evidencia la razonabilidad a base de las excepcio-nes doctrinales.
3. De no cumplirse con este requisito, el juzgador vendrá obligado a declarar la irrazonabilidad de la incautación. Práctica Jurídica de Puerto Rico en: O.E. Resumil de San Filippo, Derecho Procesal Penal, New Hampshire, Ed. Equity Pub. Co., 1990, T. 1, Cap. 12, Sec. 12.13, pág. 321.
f — [ HH hH
En el caso de autos, el peticionario señala que estaba en posesión de la casa —con el permiso de los dueños— para pernoctar allí con Marta Camacho Díaz. Por ello alega que tenía una expectativa razonable de intimidad.
El Estado, por su parte, alegó que el peticionario era un ocupante ilegal o invasor en la casa, por lo que era irrele-vante si la propiedad estaba o no abandonada.
IV
De la Exposición Narrativa de la Prueba surge que el peticionario logró demostrar, mediante prueba que no fue rebatida por el Estado, que éste estaba autorizado por los propietarios del inmueble a pernoctar allí a la fecha de los hechos.
Como testigo de El Pueblo declaró la Sra. Olga Nieves Cortés, viuda del Sr. Saturnino Cortés y copropietaria de la casa. De su declaración surge, en lo pertinente, que ésta inicialmente negó que hubiera autorizado al peticionario a pernoctar en su casa de Campo Alegre por temor a que se la confiscaran. Surge también de la declaración de esta tes-tigo que en reiteradas ocasiones reafirmó haber autorizado al peticionario, a través de su hijo Alvin Cortés, a utilizar la casa. Al ser confrontada la señora Nieves con su decla-ración anterior, y nuevamente ser advertida sobre el delito de perjurio, ésta reafirmó que en realidad quien autorizó al *296peticionario fue su hijo, copropietario de la casa, y que ella, al ser informada por su hijo, consintió. Su consentimiento equivale a que ella autorizó también al peticionario a ocu-par la casa.
A pesar de que el cambio en la declaración de la señora Nieves podría arrojar dudas sobre su credibilidad, inter-pretamos que los motivos que tuvo para ello constituyen una explicación razonable, que requería evaluarse a la luz de la totalidad de su declaración y de las demás circuns-tancias del caso. Erró el tribunal al no ponderar este aspecto.
Con la declaración del Sr. Alvin Cortés se corrobora lo declarado por la señora Nieves, a los efectos de que éste fue quien autorizó al peticionario a utilizar la casa de Campo Alegre. Surge también de su declaración que, aunque no le entregó una llave, le explicó al peticionario el modo de abrir la cerradura con un clavo.
El Estado intentó atacar la credibilidad de este testigo por su vacilación en cuanto a precisar si se encontró con el peticionario el 8 o el 9 de enero de 1991. Entendemos que ello no es suficiente para derrotar la credibilidad de este testigo ni la totalidad de su testimonio. Surge de la Expo-sición Narrativa de la Prueba que este testigo admitió es-tar en duda con respecto a las dos (2) fechas. No hubo prueba por parte del Estado que ubicara al Sr. Alvin Cortés en otro sitio durante el 8 y el 9 de enero de 1991. Tampoco creemos que sea totalmente inverosímil la versión sobre la autorización al peticionario para que éste pernoctara en la casa junto a Marta Camacho Díaz.
Se desprende de la Exposición Narrativa de la Prueba que el peticionario era conocido de la familia Cortés-Nieves desde pequeño. Hacía alrededor de dos (2) años que había donado sangre para la hija de la señora Nieves. No esta-mos ante una situación de una persona extraña a los pro-pietarios de la casa en cuestión, por lo que resulta creíble que, conociendo el hecho de que la casa estaba desocupada, *297éste le solicitara al Sr. Alvin Cortés permiso para estar en la casa a solas junto a su acompañante.
Al no ser rebatido por el Estado que el peticionario es-taba autorizado por los propietarios a pernoctar en la casa referida, tenemos que concluir que éste tenía una expecta-tiva de privacidad y podía cuestionar la razonabilidad del registro o allanamiento.
De la Exposición Narrativa de la Prueba resulta que el Estado no pudo probar a través de sus testigos que el pe-ticionario era un invasor ni que la casa estaba abando-nada, o que tuviera aspecto o apariencia de estar abandonada. De la totalidad de la prueba que tuvo ante sí el tribunal de instancia, quedó demostrado que en este caso no existe ninguna de las excepciones que, en nuestro ordenamiento, permiten el registro o allanamiento sin orden. Al parecer, durante la vista el Estado intentó, mas no logró, demostrar que la casa estaba abandonada. En su escrito ante nos solamente se alega que el peticionario era un invasor y la excepción de casa abandonada se trata como irrelevante.
En resumen, el peticionario demostró que se encontraba legalmente en la casa referida y que tenía una expectativa de privacidad. El Estado no rebatió esta prueba y tampoco logró probar la razonabilidad del registro o allanamiento. El tribunal erró al no conceder la supresión solicitada.
Como regla general, este Tribunal no interviene con la aquilatación de la prueba que haga el tribunal de instan-cia; sin embargo, “[u]na apreciación errónea de la prueba no tiene credenciales de inmunidad frente a la función re-visora de este Tribunal”. Vda. de Morales v. De Jesús Toro, 107 D.P.R. 826, 829 (1978). Véase Cárdenas Maxán v. Rodríguez Rodríguez, 125 D.P.R. 702 (1990).
Por los fundamentos anteriormente expuestos, se revoca la resolución recurrida, se declara con lugar la moción de supresión de evidencia presentada por el peticionario y se devuelve el caso al tribunal de instancia para la continua-*298ción de los procedimientos en conformidad con lo aquí expuesto.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López concurrió sin opinión escrita. El Juez Asociado Señor Ne-grón García disintió con opinión escrita. El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Francisco R. Agrait Liadó

Secretario General

— O —